                  Case 1:19-cr-00696-PAE Document 195 Filed 01/19/21 Page 1 of 1




                                                        January 15, 2021

      The Honorable Paul A. Engelmayer
      United States District Judge
      Southern District of New York
      United States Courthouse
      40 Foley Square
      New York, New York 10007


                Re:      United States v. Ari Teman
                         S1 19 Cr. 696 (PAE)


      Dear Judge Engelmayer,

              We are writing at the request of our client, Ari Teman (“Teman”), to respectfully request one final
      extension of time to enable him to retain new counsel.

              As this Court is aware, Teman wishes to retain attorneys Susan Kellman and Andrew Frisch to
      represent him moving forward in this matter. While we have not been involved in those discussions, it is
      our understanding from Mr. Teman that Ms. Kellman and Mr. Frisch are interested in representing him and
      Ms. Kellman notified us directly that while she is not yet in a position to enter her appearance, she does
      anticipate being in a position to file an entry of appearance within 14 days.

               We appreciate that this Court has previously granted extension requests and, to protect Teman’s
      right to counsel of choice, we are requesting that this Court grant Teman one final extension to resolve the
      counsel issue. To that end, Teman requests an additional 14 days.


                                                    Respectfully submitted,

                 Margulis Gelfand, LLC                                DiRuzzo & Company

                 /s/Justin K. Gelfand                                 /s/ Joseph A. DiRuzzo
                 Justin K. Gelfand, #62265                            Joseph A. DiRuzzo, NY Bar #4417853
                 8000 Maryland Ave., Ste. 420                         401 East Las Olas Blvd., Ste. 1400
                 St. Louis, MO 63105                                  Ft. Lauderdale, FL 33301
                 Telephone: (314) 390-0234                            Telephone: (954) 615-1676
                 Facsimile: (314) 485-2264                            Facsimile: (954) 827-0340
                 justin@margulisgelfand.com                           jd@diruzzolaw.com
-----------------------------------------------------------------------------------------------------------------------------------
GRANTED. The Court extends the time for successor counsel for Mr. Teman to appear to January 29, 2021.
The Clerk of Court is requested to terminate the motion at Dkt. No. 194.
                                                                                                 1/19/2021


                                                                                 PaJA.�
                                                           SO ORDERED.

                                                                         __________________________________
                                                                               PAUL A. ENGELMAYER
                                                                               United States District Judge


      8000 Maryland Avenue                                                                     p. 314.390.0234
      Suite 420                                                                                 f. 314.485.2264
      St. Louis, MO 63105                                                                   margulisgelfand.com
